Citation Nr: 1204227	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a personality disorder or for schizoaffective disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right eye disorder, to include blepharitis or residuals of a right eye injury, and, if so, whether the Veteran is entitled to service connection for a right eye disorder.

3.  Entitlement to service connection for service connection for a psychiatric disorder other than a personality disorder or schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from November 1977 to September 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA), which denied requests to reopen previously-denied claims for service connection for schizoaffective disorder and for a right eye injury.  After readjudication, the claims were reopened and denied, in a September 2010 supplemental statement of the case.

In April 2007, the RO received the Veteran's claim for service connection for "a mental health condition" which the Veteran indicated was "seen during service."  The Veteran identified the disorder as "schizo."  This claim was characterized by the RO as a request to reopen a claim for service connection for schizoaffective disorder.  In June 2007, the Veteran sought service connection for "mental disorders."  Because denial of service connection for a schizoaffective disorder was final before the Veteran sought service connection for "mental disorders," the June 2007 claim presents a new claim for service connection for an acquired psychiatric disorder other than a schizoaffective disorder, even though a claim for service connection for a psychiatric disorder generally encompasses any psychiatric disorder reasonably raised.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

After the Veteran submitted the June 2007 claim, but before the RO issued a decision responding to that claim, the Veteran submitted a specific Notice of Disagreement to an October 2007 communication which advised the Veteran that he had not submitted new and material evidence to reopen a claim of entitlement to service connection for a personality disorder.  Therefore, the most accurate characterization of the claims is as listed on the title page of this decision, with the two requests to reopen claims for psychiatric disorders separate from the new claim for service connection for psychiatric disorders other than disorders for which service connection had already been denied.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran requested a Travel Board hearing.  That hearing was scheduled in October 2010.  The Veteran did not appear.  He has not requested that the hearing be rescheduled.  Accordingly, by regulation, his request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The claim for service connection for residuals of a right eye disorder other than blepharitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a personality disorder was denied by a rating decision issued in 1979, and service connection for a schizoaffective disorder was denied by a September 1987 rating decision; those unappealed rating decisions became final.  

2.  Governing law continues to preclude an award of service connection for a personality disorder, and the request to reopen a claim for service connection for a personality disorder must be denied.

3.  The additional evidence received since the September 1987 rating decision establishes that no diagnosis of schizoaffective disorder has been assigned since 1987 when the claim for service connection for schizoaffective disorder was denied. 

4.  Service connection for an eye injury was denied in 1979, and service connection for blepharitis was denied by a 1987 rating decision; reopening of a claim for an eye disorder was last denied in March 1990, and that unappealed decision is final.    

5.  The evidence added since 1989 establishes that the Veteran does not currently manifest blepharitis, and that evidence is not material to reopen the claim.  

6.  The additional evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim for residuals of a right eye injury, and raises a reasonable possibility of substantiating the claim.  

7.  The preponderance of the competent medical evidence establishes that the Veteran does not currently manifest an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The 1979 decision which denied service connection for a personality disorder and the 1987 decision which denied service connection for a schizoaffective disorder are final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  

2.  New and material evidence not having been received, the claims for service connection for personality disorder and for schizoaffective disorder are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103, 20.1105 (2011).  

3.  The 1979 denial of service connection for a right eye injury, a 1987 denial of service connection for blepharitis, and a 1990 determination that new and material evidence had not been received to reopen a claim for a right eye disorder, are final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  

4.  New and material evidence not having been received, the claim for service connection for blepharitis is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103, 20.1105 (2011).  

5.  New and material evidence has been received to reopen a final denial of service connection for residuals of a right eye injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103, 20.1105 (2011).  
6.  No criterion for service connection for an acquired psychiatric disorder is met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to reopening of his claims and to service connection for the claimed disorders.  Before addressing the merits of his claim, the Board will review the actions taken to meet VA's duties to notify and assist the Veteran.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 201`); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran contends that he has submitted new and material evidence to reopen his claim for service connection for a personality disorder, for "schizo" and for blepharitis.  Specific to requests to reopen, the Veteran must be notified of both the criteria for submitting new and material evidence to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In other words, in requests to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes the evidence necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, a November 2006 letter notified the Veteran that claims for service connection for a right eye condition and for a mental condition were previously denied.  

The November 2006 letter specified that the claim for a right eye condition was denied because the Veteran's service treatment records showed normal right eye vision, and that the claim for schizoaffective disorder was denied because the only psychiatric disorder manifested in service was a personality disorder, and service connection cannot be granted for a personality disorder.  The notice provided the definition of new and material evidence, as well as advising the Veteran of the bases of the prior decision (no evidence of incurrence or aggravation in service).  This notice complies with the requirements set forth as to requests to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In August 2007, a second Kent notice was issued to the Veteran.  The RO explained that claims for service connection for blepharitis, right eye, and for right eye injury, were previously denied.  The letter also advised the Veteran that a claim for service connection for a schizoaffective disorder was denied in April 2007.  The date provided in that notice was incorrect.  The only final denial of a claim for service connection for schizoaffective disorder was in 1987.  The fact that the Veteran was advised of an incorrect date does not prejudice the Veteran, since the basis given for the prior denial, that no diagnosis of schizoaffective disorder was assigned during the Veteran's service, was correct.  The Veteran was informed of the correct factual basis to address in order to submit new and material evidence to reopen the claim.

As the request to reopen the claim for service connection for a right eye disorder has been reopened, no further discussion of the notice as to that request is required.  

Service connection for a personality disorder is precluded by law.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, there is no notice which could assist the Veteran to substantiate a claim for service connection for a personality disorder.  Further discussion of the VCAA with respect to this claim is not required.  

There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudicial error on appeal).  The Veteran does not argue that any defect in notice, either as to timing or as to content, prejudiced his effort to substantiate any claim addressed in this decision.  The multiple notices provided were legally sufficient.  The Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development of the claim.  Since this claim involves requests to reopen, and a claim for service connection for an acquired psychiatric disorder other than schizoaffective disorder, VA's duty to assist requires VA to obtain any evidence identified by the Veteran which is not already of record.  In this case, the Veteran's service treatment records were already associated with the claims file.  VA clinical records dated from 2006 to 2010 have been obtained, and the Veteran has been afforded VA examinations.  

Social Security Administration (SSA) records have been obtained and are associated with the record in Volume 2 of the claims files.  The Veteran has not indicated that he has been treated by any private provider other than as included in the SSA records.  The records of all identified providers have been obtained.  The Board also notes the attempts made to obtain verification of the incidents the Veteran identified in service that he alleged resulted in PTSD.  However, as the medical evidence establishes that the Veteran does not manifest PTSD, any defect in notice or assistance as to stressor verification is harmless and does not result in prejudice to the Veteran.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Appellate review may proceed.  

Requests to reopen

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
38 C.F.R. § 3.156(a) creates a low threshold for new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" enables rather than precludes the reopening of a claim, according to the Court, which has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  The Court stated that it would be illogical to require a claimant to submit medical nexus evidence when he has provided new and material evidence as to another element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that a medical nexus examination would be afforded.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

1.  Requests to reopen, personality disorder and schizoaffective disorder

The Veteran's service treatment records disclose that he was treated for a psychiatric disorder, which was initially thought to be schizophrenia, no diagnosis of schizoaffective disorder.  A diagnosis of personality disorder was assigned after observation and evaluation.  The Veteran sought service connection.  Service connection for a personality disorder was denied in 1979, on the basis that governing law precludes service connection for a personality disorder, since that disorder is defined as a congenital or developmental defect.  

In 1987, the Veteran was hospitalized for treatment of psychiatric symptoms, including hallucinations and nightmares.  A diagnosis of schizoaffective disorder was assigned.  Service connection was denied, in a rating decision issued in September 1987, on the basis that the disorder was not manifested in service.
In October 2006, the Veteran sought service connection for a disorder "seen" in service, which the Veteran identified as "schizo."  In April 2007, the RO issued a rating decision which stated that the prior denial was confirmed and continued, as no new and material evidence had been received.  In June 2007, before the April 2007 rating decision became final, the Veteran submitted a claim for service connection for "mental disorders."  

(a).  Analysis, request to reopen personality disorder claim

A personality disorder is defined, for purposes of VA benefits, as a congenital or developmental defect that is not a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c) (2011).  Thus, service connection for the Veteran's personality disorder cannot be granted as a matter of law.  Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

The Veteran was informed that service connection could not be granted, for a personality disorder, as a matter of law, when the claim was denied in 1979.  The law has not changed.  Therefore, there is no evidence which may be developed or received which can raise a reasonable possibility of substantiating a claim for benefits.  Although the evidence received since the 1979 denial of service connection continues to demonstrate that medical professionals continue to assign a diagnosis of personality disorder, that evidence does not reopen the claim, since this evidence does not establish an unestablished fact "necessary to substantiate the claim."  38 C.F.R. § 3.156.  

The evidence obtained since the last final denial of the claim for service connection for a personality disorder makes it clear that the Veteran still has personality disorders.  The examiner who conducted June 2010 VA examination assigned diagnoses of borderline personality disorder and factitious disorder under Axis II diagnoses.  By definition, Axis II is used for reporting personality disorders.  Diagnostic and Statistical Manual of Mental Disorders 27 (4th ed. 1994) (DSM-IV); see, e.g., Massey v. Brown, 7 Vet. App. 204 (1994).  The fact that additional or different personality disorder diagnoses are assigned now as compared to the diagnosis at the time of the prior final denial is not material to reopen the claim, since the preclusion of service connection is still applicable. 

Service connection cannot be granted for the Veteran's diagnosed Axis II personality disorders, absent aggravation by a superimposed disease or injury.  See VAOPGCPREC 82-90 (1990) (if, during an individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The evidence, including the June 2010 VA examination, makes it clear that the Veteran did not incur any superimposed acquired psychiatric disorder during his service, since the opinion clearly sets forth that there is no current psychiatric disorder other than the Axis II personality disorder and factitious disorder.  The request to reopen the claim for service connection for a personality disorder must be denied.  

(b).  Analysis, request to reopen schizoaffective disorder claim

The RO accepted a June 2007 statement that the Veteran was seeking service connection for "mental disorders" as a continuation of the request to reopen the claim for a schizoaffective disorder or a personality disorder.  As noted on the title page of this decision, the Board has construed the June 2007 statement as a new claim for service connection for disorders other than schizoaffective disorder, as well as construing the statement as a disagreement with the April 2007 rating decision which denied reopening of the claim for service connection for a schizoaffective disorder.  In December 2007, the Veteran submitted a specific disagreement with the denial of service connection for a personality disorder.

Voluminous clinical records, including more than 250 pages of records obtained from SSA and more than 250 pages of VA clinical records, are associated with the claims files.  The December 1989 SSA decision which determined that the Veteran was disabled noted that diagnoses of depression, anxiety, PTSD, and personality disorder were assigned by providers who treated and examined the Veteran in 1987 through 1989.  The clinical evidence considered included the reports of three VA hospitalizations in 1988 and one in 1989, and examinations and consultative reports obtained by SSA.  

The SSA records and VA treatment records in 1988 and 1989 are particularly significant in that no provider assigned a diagnosis of schizoaffective disorder.  Several providers assigned a diagnosis of personality disorder.  

The Veteran sought medical evaluation in 1992.  The 1992 records disclose diagnoses of depression and personality disorders.  Significantly, no provider assigned a diagnosis of schizoaffective disorder.  

The 2008 VA treatment records reflect that the Veteran did not seek psychiatric treatment, either privately or at VA, during the period from 1993 through 2008.  The SSA records reflect that the Veteran was examined for purposes of continuation of SSA benefits in 2001.  At that time, a diagnosis of schizophrenia, residual type, as well as a diagnosis of mental disorder due to seizures, was assigned.  The Veteran reported that he did not have a treating psychiatrist and was not taking any medication for a mental disorder.  The Veteran's statements at the time of the 2001 SSA examination and the 2008 VA treatment establish that there are no other available clinical records which could show that any provider assigned a diagnosis of schizoaffective disorder.  

VA clinical records dated from 2008 through August 2010 establish that no provider who treated the Veteran during this time assigned a diagnosis of schizoaffective disorder.  Schizophrenia is a different diagnosis than schizoaffective disorder.  See DSM-IV.  Thus, the 2001 treatment note which assigned a diagnosis of schizophrenia is not new and material evidence to reopen the claim for service connection for a schizoaffective disorder.  38 C.F.R. § 4.130 (diagnoses of mental disorders for VA purposes must conform to DSM-IV); 61 Fed. Reg. 52,700 (1996).  

Thus, the entirety of the voluminous evidence obtained since the denial of service connection for schizoaffective disorder establishes that no medical provider has assigned a diagnosis of schizoaffective disorder and no provider has treated the Veteran for schizoaffective disorder.  The records from 1987 to the present are completely unfavorable to a finding that the Veteran has established an unestablished fact necessary to substantiate his claim.  

This evidence is also entirely unfavorable to a determination that the new evidence, reviewed in light of the evidence of record as a whole and in light of any development that might be conducted could substantiate the claim.  The Board notes that there is a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Where there is no medical evidence that the claimed disorder has been medically diagnosed, noted, or treated since the last final denial, the low threshold for reopening a claim has not been met.  

The RO determined that the claim for service connection for a psychiatric disorder should be considered on the merits, and the RO stated that the claim for service connection for schizoaffective disorder was reopened.  

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO has determined that new and material evidence has been presented to reopen the claim for service connection for a schizoaffective disorder, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.

The evidence the RO considered "new" and "material" to reopen the claim for service connection for a schizoaffective disorder is evidence showing that the Veteran has been treated for psychiatric disorders other than schizoaffective disorder, including treatment for depression, PTSD, and personality disorders.  As noted above, more than two volumes of evidence has been added to the claims files since the final denial of service connection for schizoaffective disorder.  All of that evidence pertains to disorders other than schizoaffective disorder.  The Board finds that new and material evidence has not been presented to reopen the claim for service connection for schizoaffective disorder.  

2.  Request to reopen claim for service connection for a right eye disorder

During service, in May 1978, the Veteran reported that he was unable to see out of his right eye at intervals.  He did not report any injury to the eye.  Vision was 20/40.  In June 1978, a diagnosis of possible migraine headaches was assigned.  On additional evaluation, a diagnosis of possible macular or corneal edema was assigned.  The Veteran did not report an injury to the right eye.  In September 1978, the examiner concluded that there was no right eye abnormality.  No diagnosis of a right eye disorder was assigned, because the Veteran's vision in both eyes, with correction, was 20/20.  

In 1978, the Veteran sought service connection for an eye injury.  That claim was denied, on the basis that no eye injury in service was noted, in a rating decision prepared in March 1979 and issued in April 1979.  

In 1987, the Veteran was treated for blepharitis during a VA hospitalization.  He sought service connection for that disorder, and the claim was denied in a rating decision issued in September 1987, on the basis that the disorder was not shown during service.  In October 1988, the RO issued a statement of the case.  The Veteran did not submit a timely substantive appeal, and the denial of the request to reopen became final in December 1988.  

The Veteran sought to reopen a claim for service connection for a right eye disorder, claimed as "vision loss," in October 1989, and the 1990 determination that the claim could not be reopened because new and material evidence had not been submitted was the last final denial of claims for service connection for a right eye injury or blepharitis.

November 2006 ophthalmology records reflect diagnoses of refractive error and traumatic focal macular disruption, right eye, with decreased vision.  In 2007, the Veteran's right eye vision, without correction, was 20/70.  Corrected vision was 20/20 in each eye.  The same diagnoses were assigned.  The Veteran's eyes were examined in 2009 and in 2010.  No change in the diagnoses was noted.  

The evidence reflects that no provider has assigned a diagnosis of blepharitis since the last final denial of that claim.  For purposes of information only, and without reliance thereon, the Board notes that blepharitis is defined as an inflammation of the eyelids.  Dorland's Illustrated Medical Dictionary 228 (31st ed. 2007). 

On VA examination conducted in 2010, the Veteran reported that he was hit in the eye with an object, either an olive pit or a piece of metal, and was told that he had a macular hole which was now healed.  The examiner did not assign a diagnosis of blepharitis.  The examiner concluded that the Veteran did not have blepharitis as a result of his service or any incident therein.  

(a).  Analysis, request to reopen claim for blepharitis

This evidence is unfavorable to the request to reopen the claim for service connection for blepharitis, since the clinical records and examination disclose that the Veteran does not currently manifest blepharitis.  Although there is new evidence about the Veteran's right eye which has been added to the claims files since 1990, that evidence discloses the absence of the claimed disorder.  This evidence does not raise any possibility that the Veteran can substantiate a claim for service connection for blepharitis, since evidence of the current existence of a claimed disability is an essential element of a claim for service connection.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The new evidence, although material to the determination as to whether the claimed disorder, blepharitis, is present, or is linked to the Veteran's service, is unfavorable.  The Board notes that there is a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence since the last final denial of service connection for blepharitis does not provide any information which meets even the low threshold established by Shade to reopen the claim.  The request to reopen the claim for service connection for blepharitis must be denied.  38 C.F.R. § 3.156.  

(b).  Analysis, request to reopen claim for right eye injury residuals

As to the request to reopen the claim for service connection for residuals of a right eye injury, the new evidence reflects that examiners have described a history of a macular hole in the right eye secondary to trauma, and have assigned a diagnosis of status post trauma, macular hole, right eye.  The examiner who conducted the June 2010 notes that the Veteran's service clinical records did not document which eye a reported trauma affected, and noted that vision was reported as 20/20 in the left eye at the time of the Veteran's service discharge.  The VA clinical notes beginning in 2006 which reference a history of trauma to the right eye, a history of a macular hole, and a current vision loss meet the standards of Shade for new and material evidence to reopen the claim for service connection for a right eye injury, and that claim is reopened.  38 C.F.R. § 3.156.

The new and material evidence suggests that further development of the claim for service connection for a right eye injury is required before the claim may be addressed on the merits.  Further development of the claim is addressed in the Remand below.  

Law governing claims for service connection 

In June 2007 the Veteran submitted claim for service connection for "mental disorders."  As explained above, to the extent that the Veteran seeks service connection for a psychiatric disorder other than a personality disorder or schizoaffective disorder, the Veteran's claim is an original, new, claim for service connection for an acquired psychiatric disorder.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption, under 38 U.S.C.A. § 1101, that a psychosis manifested to a compensable degree within one year following a Veteran's service discharge is service-connected.  

In general, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 


Facts and analysis

During the Veteran's service, he was treated for a psychiatric disorder.  Several possible diagnoses were considered, but the final diagnosis assigned was a diagnosis of personality disorder.  

Voluminous records related to the Veteran's post-service medical and psychiatric treatment are of record.  This lengthy evidence may be summarized as showing that the Veteran was treated for a variety of psychiatric disorders following his service.  The December 1989 SSA decision discusses diagnoses of depression, anxiety, PTSD, and personality disorder were assigned by providers who treated and examined the Veteran in 1987 through 1989.  The clinical evidence considered included the reports of three VA hospitalizations in 1988 and one in 1989, and examinations and consultative reports obtained by SSA.  

After the Veteran's outpatient treatment in 1992, he did not again seek VA psychiatric treatment until 2006.  The SSA records reflect that the Veteran was examined for purposes of continuation of SSA benefits in 2001.  At that time, a diagnosis of schizophrenia, residual type, as well as a diagnosis of mental disorder due to seizures, was assigned.  

VA treatment records dated from 2006 through 2010 reflect that the diagnoses generally assigned for psychiatric disorders were PTSD and depression.  In addition to psychiatric treatment, the Veteran was treated for chronic abdominal pain, stab wounds, pancreatitis, a seizure disorder, back pain, migraines, and other medical problems.  

After the Veteran submitted his claim for service connection for "mental disorders" in 2007, he indicated that he developed PTSD as a result of stressors in service.  The RO advised the Veteran of the procedures for verifying stressors in June 2009.  VA outpatient treatment records include a diagnosis of PTSD, which was attributed to a knife assault which occurred while the Veteran was driving a cab.  

At the time of VA examination in June 2010, the VA examiner detailed the Veteran's lengthy post-service medical and psychiatric treatment history.  In particular, the examiner noted that a recent EEG (electroencephalogram) failed to show objective evidence of a seizure disorder, although the Veteran has been treated for a seizure disorder for many years.  Similarly, diagnostic examinations disclosed no objective evidence of abnormalities consistent with the Veteran's complaints of back pain.  

At the June 2010 VA psychiatric examination, the Veteran was using a wheelchair.  The examiner stated that there was no objective disorder which explained the need for a wheelchair.  The examiner described the Veteran's affect mood, history, report of symptoms, orientation, fund of information, ability to interpret proverbs, and perform simple calculations, among other objective observations.  The examiner concluded that the Veteran did not manifest an acquired psychiatric disorder, and specifically opined that there was "[n]o diagnosis or condition on Axis I."  

The examiner specifically opined that the Veteran did not meet the criteria for a diagnosis of PTD, and explained that the Veteran did not manifest avoidant behaviors or hypervigilance.  On Axis II, the examiner assigned a diagnosis of borderline personality disorder and a diagnosis of factitious disorder with predominantly physical signs and symptoms.  The examiner opined that the Veteran's factitious disorder and his personality disorder began prior to service, and that traumatic childhood experiences have rendered him unable to cope with life events.  The examiner further stated that when his relationships with providers or others deteriorates, he moves on to another provider or living situation.  

The examiner who conducted the June 2010 VA examination provided an in-depth review of the Veteran's post-service treatment.  The examiner's clinical picture of the Veteran is well-reasoned and persuasive.  The examiner concluded that the Veteran does not have an acquired psychiatric disorder which may be assigned under Axis I.  The examiner assigned two diagnoses under Axis II.  By definition, Axis II is used for reporting personality disorders.  Diagnostic and Statistical Manual of Mental Disorders 27 (4th ed. 1994); see, e.g., Massey v. Brown, 7 Vet. App. 204 (1994).  

Service connection may be granted for an acquired psychiatric disorder which would be reported on Axis I as defined by the DSM-IV, but, as explained above, service connection cannot be granted for psychiatric disorders reported under Axis II, in the absence of superimposed disease or injury.  As discussed above, the Veteran has previously sought service connection for a personality disorder, and that claim was denied.  New records which confirm that the Veteran still manifests personality disorders is not sufficient to reopen the claim, since, as discussed above, the law which precludes service connection for a personality disorder is dispositive of such a claim, and the claim for service connection for a personality disorder is not reopened.   

In order to establish his claim for service connection for an acquired psychiatric disorder other than schizoaffective disorder, the Veteran must establish that he manifests an acquired psychiatric disorder.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The evidence establishes that the Veteran does not suffer from an acquired psychiatric disorder.  No criterion for service connection for an acquired psychiatric disorder has been met.  Shedden, supra; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidence is not in equipoise, as the June 2010 opinion that the Veteran does not have an acquired psychiatric disorder is the most persuasive evidence of record.  Although there are many diagnoses assigned for the Veteran's symptoms during and since his service, the June 2010 opinion addresses the entirety of the evidence.  That opinion is unfavorable to the Veteran's claim for service connection for an acquired psychiatric disorder.  

Although there is some evidence for the claim, the unfavorable evidence preponderates.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for an acquired psychiatric disorder is denied.  


ORDER

The appeal to reopen a claim for service connection for a personality disorder is denied.

The appeal to reopen a claim for service connection for schizoaffective disorder is denied.  

The appeal for entitlement to service connection for a psychiatric disorder other than schizoaffective disorder or personality disorder is denied.  

The appeal to reopen a claim for service connection for blepharitis is denied.

The appeal to reopen a claim for service connection for residuals of a right eye injury is granted, and the claim is reopened; the appeal is granted to this extent only.  


REMAND

As noted above, a claim for service connection for residuals of a right eye injury was previously denied.  However, VA treatment providers who have examined the Veteran since that denial have assigned a diagnosis of status post trauma, macular hole, right eye.  The examiner who conducted VA examination of the Veteran's eyes in June 2010 did not explain what disorder was causing the Veteran's current right eye vision loss.  The examiner who conducted the 2010 VA examination described the history of right eye injury provided by the Veteran, but did not indicate the likelihood that current right eye vision loss was related to that history of injury.  Further medical development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from June 2010 to the present.  
2.  Afford the Veteran an opportunity to identify any non-VA clinical provider of treatment for the right eye.  

3.  Afford the Veteran an opportunity to identify any clinical or non-clinical records relevant to his contention that he incurred a right eye injury in service.  

4.  After the development directed above has been completed, the VA examination of the Veteran's eyes should be conducted.  The claims folder must be made available to the examiner for the examination.  All indicated studies, including diagnostic examinations of the eye, should be conducted.  The examiner should obtain relevant history from the Veteran about the incident(s) of trauma to the right eye.  The examiner should review the service treatment records in claims folder I, including September 1977 induction examination vision report and treatment records dated in March 1978, May 1978, and June 1978.

The examiner should then address the following:  
  (i).  Does the Veteran have decreased visual acuity or vision loss in the right eye?
  (ii).  If so, assign a diagnosis for the Veteran's right eye decreased visual acuity or vision loss.  
  (iii).  Is it at least as likely as not (a 50 percent, or greater, likelihood) that the underlying cause of the Veteran's current decreased right eye visual acuity or vision loss was incurred, or aggravated, in service?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of decrease in right eye vision and chronicity and continuity of that symptomatology.  

A rationale for all opinions should be provided.  If a requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.) and should identify information needed to provide the requested opinion.  

5.  After completing the above actions, and any other development indicated as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. W. GREENSTREET 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


